        Case 4:19-cv-03074-YGR Document 399-2 Filed 08/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11
                                                     No. 4:19-cv-03074-YGR (TSH)
12   DONALD R. CAMERON, et al.,
                                                     [PROPOSED] ORDER DENYING
13                          Plaintiffs,              DEVELOPER PLAINTIFFS’
                                                     ADMINISTRATIVE MOTION TO FILE
14            v.                                     UNDER SEAL
15   APPLE INC.
                                                     Hon. Yvonne Gonzalez Rogers
16
                            Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


     010818-11/1610132 V1
        Case 4:19-cv-03074-YGR Document 399-2 Filed 08/26/21 Page 2 of 2




 1            This matter comes before the Court on Developer Plaintiffs’ administrative motion to file

 2   under seal the Declaration of Professor Nicholas Economides.

 3

 4            Upon consideration of the administrative motion to seal, the papers submitted in support and

 5   in response thereto, and good cause appearing, the motion is DENIED.

 6

 7            IT IS SO ORDERED.

 8   DATED: ________________

 9
                                                  HONORABLE YVONNE GONZALEZ ROGERS
10                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     010818-11/1610132 V1
